Judgement and order unanimously affirmed, with costs, upon the ground that the evidence, as matter of law, affirmatively established that plaintiff was guilty of contributory negligence in attempting to cross the street in front of the car approaching from the north, when he was only about thirty feet away from it and had about twenty-four feet to go to be well clear of it, and when it was approaching at such speed that, unless its speed was checked, he would have a very close shave in passing in front of it, as is indicated by the fact that as it was, with the motorman appiy-. ing the ah* brakes, plaintiff barely passed the car and was hit, within three or four feet after passing the further rail of the track upon which the car was running, by the automobile. Present — Carr, Stapleton, Mills, Rich and Putnam, JJ.